Title: From John Adams to Emma Willard, 11 May 1821
From: Adams, John
To: Willard, Emma



Dear Miss Willard
Montezillo May 11th. 1821

Accept my thanks for your obliging letter of the 25 of last month which I received but yesterday—the Book you mention is not yet arrived—I should be much pleased to see Mr Southwicks address, as I am a friend to every effort to improve the knowledge Virtue and happiness of our laborious Youth—
I do not complain, Miss Willard, of the ingratitude of any party because I always endeavoured to be of no party. If my conduct in any instance ever favoured or appeared to favour one party more than another, it was from necessity not from choice—Party Presidents and Party Governors, I fear, will be injurious if not destructive to our excellent Institutions
I am not sufficiently informed of the principles—the interests the Passions which produce the present Effervescence of New York, I have not the honour of a personal acquaintance with Governor Clinton: but his Administration appears in several great and useful Establishments to have done honour and lasting service to the State—I am disappointed and mortified, at the failure of your Lady like Colledge I had conceived fond and sanguine hopes of its utility. I doubt not however that your Exertions will be very useful to Society in Troy or wherever you go.—you will certainly carry with you the best wishes for your success and happiness of your sincere friend and / humble Servant
John Adams.